                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
ANTHONY L. BLANFORD and JOHN K.
BELLVILLE,

                                Plaintiffs,
                                                  Case No. 3:19-cv-00036-JWS
v.

MICHAEL J. DUNLEAVY; in his
individual and official capacities;                      ORDER GRANTING
TUCKERMAN BABCOCK; and the                         JOINT MOTION FOR EXTENSION
STATE OF ALASKA,                                      OF PRETRIAL DEADLINES

                             Defendants.

       Upon consideration of the parties’ Joint Motion for Extension of Pretrial Deadlines
and being fully advised in the premises,
       IT IS HEREBY ORDERED that the joint motion is GRANTED. The deadlines
are extended by two months from the August 25, 2019 Scheduling and Planning Order
(Dkt. 36) as follows:
              Final Discovery Witness List – July 31, 2020
              Date of Completion of Discovery – October 2, 2020
              Discovery Motion Deadline – October 2, 2020
              Dispositive Motion Deadline – October 2, 2020
              Motion in Limine Deadline – October 2, 2020

       ORDERED this 13th day of July 2020.


                                              /s/ JOHN W. SEDWICK
                             SENIOR JUDGE, UNITED STATES DISTRICT JUDGE


         Case 3:19-cv-00036-JWS Document 41 Filed 07/13/20 Page 1 of 1
